DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,893,729 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 11-13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guinancio (US-2015/0122862 A1) in view Le Gette et al. (US-6,698,827 B2).
Claim 1: Guinancio discloses a wearable canopy shade (11), comprising: a canopy (12); and a strap (16, 17) configured to secure the frame to a user.  Guinancio is silent on the exact structure of the canopy and if it comprises a frame.  Le Gette et al. discloses a canopy shade (300) comprising: a frame (320) movable between an open position and a closed position; a canopy (340) secured to the frame (col. 8, lines 34-35); wherein the frame is biased in the open position and forms a continuous loop (col. 8, lines 35-37), wherein the frame is configured to fold and twist into the closed position (col. 8, lines 37-41 which references US-2002/0195135 A1, a patent publication that teaches a canopy shade comprising a foldable, twistable continuous loop frame, as discussed above in regards to the double patenting rejection).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guinancio to include a continuous loop frame and a canopy secure there within, such as taught by Le Gette et al., so that the canopy shade could be collapsed into a compact configuration for storage. 
Additionally, Guinancio teaches the second end of the frame as being configured to rest parallel to a back of a user and the first end is configured to rest above a head of the user.  However, while Guinancio teaches a lip (15) that curves towards the user at a first end of the frame, Guinancio lacks the first end of the frame being perpendicular to the second end of the frame.  Le Gette et al. teaches the wider, first end of the canopy as being generally perpendicular to the second, narrow end of the canopy.  It would have been obvious to one of ordinary skill in the art to have the first end being perpendicular to the second end, as suggested by Le Gette et al., so that the canopy would cover more of the user’s head, thus better protecting them from UV rays when the sun was directly overhead.     
Claim 2: Guinancio discloses an entire lateral width of the first end as being larger than an entire lateral width of the second end in the open position (as seen in the figures; paragraph 31).
Claim 3: Le Gette et al. appears to teach the frame to be a monolithic structure (col. 8, lines 35-37, “thin metal band”).  However, if it believed that Le Gette et al. does not explicitly teach this feature, it would have been obvious to one of ordinary skill in the art to make the frame a monolithic structure since monolithic frames are old and well-known, especially when they are made of a thin, flexible material that does not require connectors to make it take on a desired shape.
Claim 8: Guinancio lacks a cord. Le Gette et al. teaches a cord (314) securable between the first end of the frame and the support (chair, as seen in FIG. 23).  It would have been obvious to one of ordinary skill in the art to modify Guinancio to include a cord, such as that taught by Le Gette et al., so that the first end could be better secured to the straps/user in the event of strong winds.
Claim 9:  Le Gette et al. teaches a clip (316) extending from a first end of the cord and a band (328) extending across the support (col. 8, lines 13-20), wherein the clip is removably securable to the band to secure the cord to the strap (col. 8, lines 42-44).
Claim 11: Le Gette et al. teaches the canopy as forming a continuous surface within the frame (as seen in FIGS. 23-28).
Claim 12: Guinancio lacks a vent.  Le Gette et al. teaches the canopy as comprising a vent (310, 312) disposed on the second end of the frame (as seen in FIG. 23).  It would have been obvious to one of ordinary skill in the art to modify Guinancio to include a vent, such as that taught by Le Gette et al., so that user’s back which is covered by the canopy could be ventilated on extremely hot days.
Claim 13: Guinancio teaches opposing sides of the frame tapering inward between the first end and second end of the frame (as seen in the figures; paragraph 31).
Claim 16: Le Gette et al. teaches the frame as being configured to coil into overlapping loops and repeatedly assume an expanded configuration (via references US-2002/0195135 A1).
Claim 17: Guinancio teaches the second end of the frame as being planar in the open position. Therefore, if Guinancio was modified to include a frame such as that taught by Le Gette, as discussed above, a pair of lateral edges of the second end of the frame would lie within a same plane as the canopy disposed therebetween.
	
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guinancio (US-2015/0122862 A1) in view Le Gette et al. (US-6,698,827 B2) as applied to claim 1 above, and further in view of Muis (US-6,247,482 B1).
Claim 4: The combination of Guinancio and Le Gette et al. is discussed above but lacks a transparent pocket disposed on the exterior side of the canopy.  Muis teaches wearable umbrella/canopy comprising a canopy (comprised of 1-4) and a pocket (18-20) disposed on an exterior side of the canopy (as seen in FIGS. 4 and 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include a pocket on an exterior side of the canopy, as suggested by Muis, so that the user could store objects in the pocket to keep their hands free.  Furthermore, it is noted that the pocket is not taught as being transparent, but making pockets out of a material that is transparent is old and well-known and would have been obvious to one of ordinary skill in the art. 
Claim 6: The combination of Guinancio and Le Gette et al. is discussed above but lacks a pouch. Muis teaches wearable umbrella/canopy comprising a canopy (comprised of 1-4) and a pouch (18-20) extending from the second (lower) end of the canopy (as seen in FIGS. 4 and 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include a pouch extending from the second end of the frame, as suggested by Muis, so that the user could store objects in the pocket to keep their hands free.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guinancio (US-2015/0122862 A1) in view Le Gette et al. (US-6,698,827 B2) as applied to claim 1 above, and further in view of Perez Vazquez et al. (US-9,814,287 B1).
The combination of Guinancio and Le Gette et al. is discussed above but lacks a solar panel. Perez Vazquez et al. discloses a wearable canopy shade, comprising: a frame (comprised of 206, 410, 412, 414, 404 and 402) having a first end (comprised of 410, 412 and 414) that tapers to an opposing second end (402), wherein the frame is movable between an open position (FIG. 3) and a closed position (FIGS. 1 and 2); a canopy (424, 426, 310) secured to the frame; a pair of shoulder straps (104) extending from the canopy (backpack 102) and configured to secure the frame to the user; wherein the frame is folded such that the first end and second end are in a stacked configuration for compact storage in the closed position (as seen in FIG. 2); and a solar panel (432) disposed on the first end and an output operably connected to the solar panel (col. 6, lines 13-23), wherein the output is connectable to an electronic device (434).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include a solar panel, such as that disclosed by Perez Vazquez et al., so that the user could charge/power electronic device while wearing the canopy shade using solar power.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guinancio (US-2015/0122862 A1) in view Le Gette et al. (US-6,698,827 B2) as applied to claim 1 above, and further in view of Prasannakumar et al. (US-2013/0098410 A11).
The combination of Guinancio and Le Gette et al. is discussed above but lacks the second end of the frame as being secured to a backpack. Prasannakumar et al. discloses a wearable canopy shade, comprising: a frame (52) movable between an open position and a closed position; a canopy (48) secured to the frame; a strap (56) configured to secure the frame to a user; wherein the second end of the frame is secured to an interior of a backpack (as seen in FIG. 9); and wherein the frame and the canopy form the closed position within the interior of the backpack (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include a backpack in which the second end of the frame is secured, such as taught by Prasannakumar et al., so that the user could easily fold up the canopy and store it in the backpack without having to carry it, while also having a place to store their other belongs while the canopy is in use.

Allowable Subject Matter
Claims 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive.  Applicant argues that Guinancio teaches away from having a wearable canopy shade that extends horizontally over the user’s head (see pages 7-8, Remarks).  Applicant directs attention specifically to paragraph 15 of Guinancio to support this position.  However, it is noted that Guinancio merely states “devices in the prior art are positioned horizontally as a canopy above the user's head, and thus may be unwieldy” (emphasis added) in paragraph 15 of the specification.  The prior art that Guinancio listed (Richardson, Figura, Biven, O’Brien Java, and Morman; see paragraphs 9-14 of the specification) mostly appears to be canopy shades are only overhead and do not include a horizontal portion and a substantial vertical portion.  As such, if Guinancio was modified to include a horizontal portion that extended from the vertical portion, the modified canopy shade would maintain the desired vertical portion but provide the additional benefit of overhead coverage for the user while not being unwieldy since it is supported by the vertical portion on the user’s back.  Therefore, the Examiner maintains that Guinancio does not teach away from adding a horizontal portion to the pre-existing vertical portion and that the combination would be obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636